Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 8-14 are canceled.
Claims 1-7 and 15-33 are allowed (claims renumbered as 1-26).
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 15 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 13-15) filed on 07/20/2022. 
	Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 07/20/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “identify a ranging devices participating a multi-node ranging and roles of the ranging devices; and
	a transceiver operably coupled to the processor, the transceiver configured to transmit, to plurality of controlees, a ranging control message (RCM) comprising information indicating addresses for the ranging devices and information indicating the roles of the ranging devices, the roles of the ranging devices including one or more initiators or one or more responders,
	wherein the processor is further configured to perform, based on the RCM, a ranging with at least one ranging device among the ranging devices.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 15, In addition to Applicant’s remarks and amendments filed on 07/20/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “identify a ranging devices participating a multi-node ranging and roles of the ranging devices;
	transmitting, to a plurality of controlees, a ranging control message (RCM) comprising information indicating addresses for the ranging devices and information indicating the roles of the ranging devices, wherein the roles of the ranging devices include one or more initiators or one or more responders; and
	performing, based on the RCM, a ranging with at least one ranging device among the ranging devices.”, in conjunction with other claim elements as recited in claim 15.
Claims 2-7 and 16-33 are allowable based on their dependency on claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645